Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on May 19, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDERSSON et al. (US 7,093,405).
In reference to claims 1-4, 10-13, 15 and 16, ANDERSSON et al. discloses an aseptic filling and packaging method and apparatus comprising: a supplying device 46 for gaseous hydrogen peroxide, the supplying device 24 having an evaporator heater 69 attached to a wall outside the sterilization chamber, a mixer header 8 connected to a bent pipe 52 and outside air (71, 75); the sterilization chamber 3 allowing passage of a film sheet 2 therethrough, and to which gaseous hydrogen peroxide is supplied (21) from the supplying device 46; a ventilator 27 that ventilates a ventilation chamber 30 through which the film sheet 2 passes, the ventilation chamber 30 located downstream of the sterilization chamber 3; and a filling and packaging 
In reference to claims 1-3, 8-10, 11, 15 and 16, ANDERSSON et al. discloses an aseptic filling and packaging method and apparatus comprising: a supplying device 46 for gaseous hydrogen peroxide, the supplying device 24 having an evaporator 69, a mixer header 8 connected to a bent pipe 52 and outside air (71, 75); a sterilization chamber 30 through which a film sheet 2 passes, and to which gaseous hydrogen peroxide is supplied (21) from the supplying device 46; a ventilator 27 that ventilates a ventilation chamber 25 through which the film sheet 2 passes, the ventilation chamber 30 located downstream of the sterilization chamber 30; and a filling and packaging chamber 28 located downstream of the ventilation chamber 25, wherein the filling and packaging chamber 28 comprises a film forming device 29 that forms the film sheet 2 into a packaging bag, and a filling device 34 that fills the plastic packaging bag 38; wherein the filling and packaging chamber 28 is ventilated (figure 1) by the ventilator 27; an antechamber 6 located upstream and adjacent to the sterilization chamber 30, with a biased gate 70 adjacent to an inlet of the antechamber; and an attachment device 4 upstream of the antechamber 6 that attaches a spout 5 to the film sheet 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSON et al. (US 7,093,405) in view of TSURTA et al. (US 2012/0017540).
Regarding claim 14, ANDERSSON et al. discloses an aseptically filling and packaging system comprising: a film sheet 2 fed about a filling tube and sealed to define a packaging bag.  ANDERSSON et al. does not disclose squeezing rollers as claimed.  TSURTA et al. teaches a filling and packaging system comprising: a filling tube 61 and squeezing rollers 56 that press a portion of a plastic film 8 as claimed.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the filling and packaging system of ANDERSSON et al. to include squeezing rollers that separate the film sheet in a direction in which the film sheet is conveyed, since paragraphs 123-124 of TSURTA et al. state such a modification allows the film sheet to be closed below the filling tube for the purpose of manufacturing a film packaging body that does not contain air.

Allowable Subject Matter
Claims 5-7 and 9 are allowed.


Response to Arguments
Applicant's arguments/remarks filed May 19, 2021 have been fully considered but they are not persuasive. 
On pages 7-9 of Applicant’s remarks, it appears that Applicant is articulating a distinction between a chemical sterilizing step and a production processing step in an effort to support the amended claimed language and the allowability thereof.  However, Applicant fails to point to what structure differentiates either of these expressed processing steps; such that Examiner is unable to determine what negates the sterilization chamber of ANDERSSON et al. from meeting the limitations of the claimed sterilization chamber.  In light of the invention being drawn to a filling and packaging apparatus, Examiner maintains the rejection of Applicants invention as being anticipated by ANDERSSON et al. considering the disclosure by ANDERSSON et al. of a sterilization chamber configured to receive a film sheet and a supply of gaseous hydrogen peroxide for the purpose of sterilizing the film sheet as the film sheet is produced into a filled and individually sealed packaging.
Applicant has also argued that ANDERSSON et al. fails to disclose “a ventilator” that ventilates the ventilator chamber 3, 30 of ANDERSSON et al.  During patent examination of the claims, the pending claims must be given their broadest reasonable interpreta-tion consistent with the specification.1  Moreover, while the claims of issued patents are inter-preted in light of the specification, prosecution his-tory, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.2  
ventilator is understood to be a device or aperture for ventilating a room or space. As acknowledged by Applicant on page 9 of the pending remarks, element 27 of ANDERSSON et al. “is merely an opening”.  Column 6 lines 10-17 of ANDERSSON et al. disclose how the ventilator aperture 27 of ANDERSSON et al. is oriented within the (ventilation) chamber for the purpose of controlling the gas pressure within the chamber.  Therefore, Examiner maintains the rejection of claims 1-4, 8 and 10-13, 15 and 16 as being anticipated by ANDERSSON et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199

	


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



July 28, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  See also MPEP § 2111.
        2 In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  See also MPEP § 2111.01.